FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                                     TENTH CIRCUIT                          December 17, 2013

                                                                            Elisabeth A. Shumaker
EARL J. CROWNHART,                                                              Clerk of Court
           Petitioner – Appellant,
                                                               No. 13–1448
v.                                                            (D. Colorado)
BEVERLY FULTON; JAMES X.                              (D.C. No. 1:13-CV-02739-BNB)
QUINN; THE ATTORNEY GENERAL
OF THE STATE OF COLORADO,
         Respondents – Appellees.


          ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before HARTZ, GORSUCH, and PHILLIPS, Circuit Judges.


     Earl J. Crownhart, proceeding pro se, filed a 28 U.S.C. § 2254 action challenging his

current placement at the Grand Junction Regional Center, a Colorado state hospital. The

district court noted that Crownhart is enjoined by filing restrictions.1 Citing facial

deficiencies in the petition and a failure to exhaust state court remedies, the court

dismissed Crownhart’s action. It also denied his motion to proceed on appeal in forma

pauperis (“IFP”), concluding that any appeal taken would not be in good faith. On

* This order is not binding precedent except under the doctrines of law of the case, res
judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
1
  See Crownhart v. Suthers, No. 13-cv-00959-LTB (D. Colo. June 14, 2013) (prohibiting
Crownhart from filing future civil actions in the District of Colorado without
representation by an attorney, unless he obtains leave of Court to proceed pro se); see
also Crownhart v. Suthers, No. 13-1272, 2013 WL 4446229 *1 (10th Cir. August 21,
2013) (noting that Crownhart had filed eighteen habeas petitions and seventeen
complaints since December 2005).
appeal, Crownhart asks this Court to issue a certificate of appealability and to allow him

to proceed in forma pauperis. Exercising jurisdiction under § 1291, we decline those

requests.

    Certificate of Appealability

    A certificate of appealability is a jurisdictional requirement that we issue “only if the

applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). To meet this burden, a petitioner must show “reasonable jurists

could debate whether . . . the petition should have been resolved in a different manner or

that the issues presented were ‘adequate to deserve encouragement to proceed further.’”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (citations and quotations omitted).

    Crownhart fails to meet this burden. As the district court noted, Crownhart’s

challenge to his current confinement has already been addressed and dismissed for failure

to exhaust state court remedies. See Crownhart v. Suthers, No. 12-cv-03053-LTB, 2013
WL 2237490 at *4 (D. Colo. May 21, 2013). Nothing in his present petition demonstrates

that he has now exhausted his state court remedies or that the district court’s resolution of

his case was in error. Accordingly, we deny his request for a certificate of appealability.

    Leave to Proceed in Forma Pauperis

    Under 28 U.S.C. § 1915, any court of the United States may grant pauper status to

“allow indigent persons to prosecute, defend or appeal suits without prepayment of

costs.” Coppedge v. United States, 369 U.S. 438, 441 (1962). Here, pursuant to 28 U.S.C.

§ 1915(a)(3), the district court certified that any appeal would not be taken in good faith

and denied Crownhart’s motion to proceed in forma pauperis on appeal. In light of that

                                            -2-
action, we will only grant pauper status if we conclude that the appeal contains a non-

frivolous argument. See Rolland v. Primesource Staffing, L.L.C., 497 F.3d 1077, 1079

(10th Cir. 2007).

    Crownhart has not raised any discernible argument challenging the conclusion of the

district court that this challenge to his current dentition was already addressed in

Crownhart v. Suthers, No. 12-cv-03053-LTB, 2013 WL 2237490 (D. Colo. May 21,

2013). For this reason, we conclude Crownhart’s appeal does not contain a non-frivolous

argument, and we deny the motion for pauper status. Crownhart is therefore obligated to

pay his filing fee in full.



                                           ENTERED FOR THE COURT


                                           Gregory A. Phillips
                                           Circuit Judge




                                            -3-